350 Ill. App. 588 (1953)
113 N.E.2d 190
Michael Sessa, Appellant,
v.
Roland Olson, Oak Realty Company, Inc., and Joseph M. Walsh and Sylvia Walsh, his Wife, Appellees.
Gen. No. 46,023.
Illinois Appellate Court.
Opinion filed June 18, 1953.
Rehearing denied July 10, 1953.
Released for publication July 10, 1953.
*589 Paul Broccolo, for appellant.
Pettinger, Quigley & Fisher, for certain appellees.
Michael Fiorito, for certain other appellee.
Paul J. Maguire, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE LEWE.
Judgment affirmed.
Not to be published in full.